Citation Nr: 9925035	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-40 158	)	DATE
	)
RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
sinusitis with vasomotor rhinitis with headaches.

2.  Entitlement to an increased (compensable) rating for 
post-operative residuals of a deviated nasal septum and 
recurrent epistaxis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active air service from June 1971 to June 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO).  

By decision in March 1994, the Board denied the veteran's 
request to reopen his claim of service connection for a low 
back disability, his claim of service connection for 
pathology manifested by acid indigestion, and his claims for 
compensable evaluations for sinusitis with vasomotor rhinitis 
and a deviated nasal septum.  In May 1994, the veteran filed 
a motion for reconsideration of the Board decision.  

By direction of the Chairman of the Board in July 1994, 
reconsideration of the March 1994 decision was ordered 
pursuant 38 U.S.C.A. § 7103 (West 1991).  The case came 
before an expanded Reconsideration panel of the Board in 
January 1995 at which time it was remanded for additional 
development of the evidence. 

While the case was in remand status, the RO granted service 
connection for a hiatal hernia (pathology manifested by acid 
indigestion) in April 1996, and a 10 percent disability 
rating was ultimately assigned.  Under applicable criteria, 
the April 1996 rating action is a full grant of benefits 
sought on appeal with respect to the award of service 
connection.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  However, in September 1996, the veteran perfected an 
appeal of the "down-stream" issue of entitlement to an 
evaluation in excess of 10 percent for a hiatal hernia.  As 
that issue constituted a separate issue from the claim of 
service connection, it was not considered by the 
Reconsideration panel.  Id. at 1158-59.  Rather, the matter 
was addressed in a separate January 1998 Board decision.

Yet, the issues of entitlement to increased ratings for 
sinusitis with vasomotor rhinitis and post-operative 
residuals of a deviated nasal septum remained before the 
Reconsideration panel, as did the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a low back disability.  By decision in 
January 1998, the Reconsideration Panel of the Board denied 
the veteran's request to reopen his claim of service 
connection for a low back disability.  The issues of 
entitlement to compensable evaluations for sinusitis with 
vasomotor rhinitis and post-operative residuals of a deviated 
nasal septum were remanded for additional development of the 
evidence.  

While the matter was in remand status, by September 1998 
rating decision, the RO recharacterized the veteran's 
sinusitis with vasomotor rhinitis as "sinusitis with 
vasomotor rhinitis with headaches" and increased the rating 
for that disability to 10 percent, effective April 26, 1989, 
the date of receipt of the claim for increased rating.  
Because a rating in excess of 10 percent is possible for this 
disability under the Rating Schedule, the issue of 
entitlement to an evaluation in excess of 10 percent remains 
on appeal and is still before the Board in accord with AB v. 
Brown, 6 Vet. App. 35 (1993).  The noncompensable rating for 
residuals of a deviated nasal septum was confirmed and 
continued.  

It is noted that when the veteran's claims folder was 
returned to the Board following the January 1998 remand, it 
contained additional private medical evidence submitted by 
the veteran regarding recent treatment of his low back 
disability.  This evidence was date stamped as received at 
the RO on January 15, 1998, but was not of record at the time 
of the Board's January 29, 1998 decision.  

Under applicable criteria, after an appellant has received 
notice from the RO that his appeal has been certified to the 
Board for review, and that the appellate record has been 
transferred to the Board, he or she is allowed 90 days, or 
until the date that the Board has promulgated its decision, 
whichever comes first, within which to submit additional 
evidence.  Any such evidence must be submitted directly to 
the Board and not to the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304(a) (1998).  If an appellant wishes to 
submit additional evidence following the expiration of this 
period, he or she must demonstrate on motion that there was 
good cause for the delay.  38 C.F.R. § 20.1304(b).  In this 
case, the veteran's submission (which was not submitted 
directly to the Board) was received well over 90 days after 
he was notified in April 1996 that his case had been returned 
to the Board.  Moreover, good cause for the delay has not 
been shown.  Thus, this additional evidence is referred to 
the RO for appropriate action.  


REMAND

Initially, the Board finds that the claims for increased 
ratings for sinusitis with vasomotor rhinitis and headaches, 
as well as the post-operative residuals of a deviated nasal 
septum are well-grounded within the meaning of 38 U.S.C.A. 
5107.  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran's assertions 
concerning the severity of his service-connected disabilities 
(within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased ratings 
for these disabilities are well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

Since the veteran has submitted well-grounded claims, VA has 
a duty to assist in the development of facts pertinent to the 
claims.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in January 1998 for additional 
development of the evidence, as well as consideration by the 
RO of additional potentially applicable regulations.

A review of the record indicates that the actions requested 
by the Board in its January 1998 remand has not been fully 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
This has not escaped the attention of the veteran's 
representative who, in May 1999 written arguments, noted that 
the RO failed to document consideration of 38 C.F.R. 
§ 3.321(b)(1) as the Board directed and that the veteran, as 
a matter of law, is entitled to compliance with the terms of 
the remand.  Id.

The Board also notes that, since the veteran was most 
recently examined for compensation purposes, the RO has 
determined that the veteran's headaches are part and parcel 
of his service-connected sinusitis with vasomotor rhinitis.  
Thus, the Board is of the opinion that additional medical 
examination is in order.  Cf. Massey v. Brown, 7 Vet. App. 
204 (1994) (an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims and 
to ensure due process of law, the case is remanded for the 
following development:

1.  The veteran should be afforded a VA 
medical examination to determine the 
current severity of his service-connected 
sinusitis with vasomotor rhinitis and 
headaches, as well as the post-operative 
residuals of a deviated nasal septum.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests should be conducted and results 
reported in detail.  The report of 
examination should include a detailed 
account of all manifestations of the 
veteran's sinusitis with vasomotor 
rhinitis and headaches, as well as the 
post-operative residuals of a deviated 
nasal septum, found to be present.  
Specifically, the examining physician 
should be requested to comment on the 
presence or absence of any crusting, 
scabbing, purulent discharge and 
headaches; the frequency and severity of 
any incapacitating recurrences should 
also be noted.  The examiner should also 
comment on the extent, if any, to which 
the veteran's deviated nasal septum 
interferes with his breathing space.  To 
the extent that any of the aforementioned 
pathology is present the examiner should 
comment on its severity.  The examiner 
should also be asked to elicit from the 
veteran a detailed history of his 
headaches and comment as to the frequency 
of such headaches, also stating whether 
they are characteristically prostrating, 
or completely prostrating, prolonged, or 
productive of severe economic 
inadaptability. 

2.  Thereafter, the RO should review all 
the new evidence and specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1).  See Floyd v. Brown, 9 
Vet. App. 88, 94 (1996).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
review.


			
	B. KANNEE	J.F. GOUGH


		
	C.P. RUSSELL


			
	J.E. DAY	L.W. TOBIN


		
	MARK D. HINDIN

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 

